Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 1 of 23

                                                                                            GOVERNMENT
                                                                                               EXH:B:T
                                                                                          CASE
                                                                                          NQ

                                                                                               Brら
                                                                                          貯




     'All   lows which qre repugnqnt to the Constitution are null ond void." (Morbury
                                    vs. Modison,78O3.)

        "Nothing is lawfully right that is morally wrongi'- Bishop Mark              S. Grenon

               We are practicing'civi! disobedience'against this unjust order!



                                                                             Apri1 2■ ■2020

     The Complete and Total RttectiOn Ofthis Temporary Restraining Order under
    the CASE NO.:1:20CV2■ 60■ by the unincOrporated Cenesis‖ Church of Health
      and Healing due to a Cross Neg:igence and incompetent Vioiation of our lSt
             Amendment God‐ Given Rights of the Free Exercise of Our Religion.



    Gross Negllgence

   An indffirence to, and a blotont violotion ot, o legol duty with respect to the   right of others,

   Gross negligence is a conscious and voluntary disregard ofthe need to use reasonable care,
   which is likely to cause foreseeable grave injury or harm to persons, property, or both. lt is
   conduct that is extreme when compared with ordinary Netlitence, which is a mere failure to
   exercise reasonable care. Ordinary negligence and gross negligence differ in degree of
    inattention, while both differ from willful and wanton conduct, which is conduct that is
    reasonably considered to cause injury. This distinction is important, since contributory
    negligence-a lack of care by the plaintiff that combines with the defendant's conduct to
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 2 of 23



   cause the plaintiff's injury and completely bar his or her action-is not a defense to willful and
   wanton conduct but is a defense to Bross negligence. ln addition, a finding of willful and wanton
   misconduct usually supports a recovery of Punitive Damages, whereas gross negligence does
   not.

   lncompetence

   The word incompetent simply means that a person does not possess the requlsite skills to
   perform a given task. lt doesn't mean that the person is lacking in intelligence, is habitually
   careless or anything other than their lack of specific skills.




   To:

   Mr. Matthew      J. Feeley

   Asst. U.S. Attorney

   Florida Bar No.0012908

   99 N.E. 4th Street, Suite 300

   Mia mi, Florida 33132-2lLL

   Judge Kathleen M. Williams
   Wilkie D. Ferguson, Jr. United States Courthouse

   400 North Miami Avenue

   Room 11-3

   Miami, Florida 33128

   Chambers (305) 523-5540

   NOTE: WC ATE NOT thE GENESIS II CHURCH OF HEALTH AND HEATING
   INCORPORATED BUT The Genesis ll Church of Health and Healing
   unincorporated! You on the other hand represent the INCORPORATED UNITED
   STATES OF AMERICA based on the Act of 7877 where the United States of
   America was from then on referred to as THE UNITED STATES OF AMERICA in caps
   to signify the incorporation.
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 3 of 23




   Iam NOT going to cover every point you have in these documents, The Complaint
   and Temporary Restraining order as I did with the FDA warning many of the
   points were irrelevant to a Church because they were based on a premise that is
   not applicable for a Church and its Sacraments! I wrote in detail to the FDA
   because I thought the FDA understood the 1't Amendment and logic but I was
   wrong. This is why we are rejecting the TRO completely and totally because of
   gross negligence and incompetent violation of the 1s Amendment. I believe it can
   be proven to be a 'crimina!'violation also. also. See: 1't Amendment.

   I am glad to see our President has read and upheld the ld Amendment Rights of
   our college students, Quote

   "Our Founders understood that no right is more fundamental to a peaceful,
   prosperous, and virtuous society than the right to follow one's religious
   convictions."

   President Donald J. Trump January 76th'2O2O

   That is exactly what you are trying to hinder us in doing!

   We willtake our case to the American public, the World
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 4 of 23




                                  First Arnendrnent
                                   'lir   thc U. S. Czrr:stitutio::


                  Congress shall make no larv respecting an
                   establishment     of
                                    religion, or prohibiting
             the free exercise thereof; or abridging the freedorn
                 of speech, or of the press; or the right of
                    the people peaceably to assernble, and
            petition the government for a redress of grievances.


         "Congress shall make no law respecting an establishment or religion"

                                           Or no law

                       "prohibiting the free exercise thereof'

                             r'                                       I   I   i'
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 5 of 23




   You see how absurd and unlawful your actions are right now? I would ask the
   Lord for wisdom because this is going to fall on you and the United States of
   America. lf the US 6ovt. oannot make a law against the free exercise of a
   religion, then HOW can you enforce it? lsn't that logical? I think the America
   people wlll see the error here that you are commlttlntl

    Looking at the 1't Amendment logically in regard to a Church,
                    i.e.'religion' and its practices
   Note: Pay attention to the word 'then'

      1. Question: lf NO law can be made by Congress in regard to      its establishment
           i.e. what it is and what it believes then how can a law be made telling us
           what we can or can't believe? Answer: No law can be made to hinder a
           Church from being established, plain and simple
      2.   Question: lf NO law can be created in regard to its practices or the 'exercise
           of its beliefs then how can a law be made to tell us we can't practice our
           Sacramental beliefs? Answer: There can be no law, code, statute, act or
           order made to stop a Church from practicing its sacraments!
      3.   Question: lf NO law can made to control what Sacraments we use then
           how can there be a law stating said Sacraments are required to be
           inspected or approved? Answer: There CANNOT be a law requiring a
           Sacrament of a Church be inspected and/or approved by anyone and in so
           doing the ones that created such law are damned and need to be publicly
           exposed, so others DO NOT suffer such future abuses!




   How dare you write us with a complaint by the DOJ knowing what the 1st
   Amendment says! lf fact we are here to judge you and make sure the US
   Government doesn't make ANY laws that are immoral NOT vice versa! Our
   Sacraments are based on the Word of God and NOT an unjust law made by man
   that you seem to try to defend. You can't make a Law against the practice of our
   sacraments so you surely can't enforce and unlawful law.

    "Dore ony of you, hoving o motter ogainst onother, go to low before the uniust,
    and not before the soints? Do ye not know that the saints shall iudge the world?
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 6 of 23




    and il the world shall be judged by you, are ye unworthy to judge the smallest
    motters? Know ye not thot we sholl judge ongels? how much more things thot
                        pertoin to this lifeT' I Corinthians 6:7-3

      Many people that about'the rule of law' like a law has to be obeyed without
                     questioning its morality. That is NOT true!

        'The   Rule   of   Ldw is o rule   that has to be morol"- Bishop Mork   S. Grenon

                           Case in point: The Ten Commandments of God     !



                     ・
                 ■1ヨてヽ
                            IJ




   Note: Even if there wasn't a U.S. Constitution, we would be practicing the same
   things because God commanded us to keep our temples clean! Before the DOJ,
   FDA, US Constitution ever existed, the Word of God has been and will be
   FOREVER our guide! God's Word supersedes any earthly documents of man. The
   Lord told me to use these sacraments to heal the world and that is what we have
   been doing for more than 10 years. I am NOT for one second going to turn from
   what He told me to do. You have no authority over our Church in regard to what
   sacraments we can or cannot do. We did not ask permission from the U.S. Govt.
   or your office to establish our Church when we did in 201-0. Why would we,
   especially when we have the l.'t Amendment that tells us we have the right to
   exist. But, not only the right to exist but to exercise freely our Church beliefs.
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 7 of 23




   This is the basis from the Word of God for our cleansing healing Sacraments! ln
   fact, this is a commandment with consequences. The consequences for ignoring
   what the Lord says in regard to defiling our bodies is destruction; "Him will God
   destroy''!

   NOTE: How much more will happen to those that hinder God's people from
   accomplishing His commandment! You should really consider this Mr.Feeley and
   now Judge Williams. Don't be fools!

    "
        Know ye not thot ye ore the temple of God, ond thot the Spirit of God dwelleth
         in you? lf ony mon defile the temple of God, him sholl God destroy; Ior the
              temple ol God is holy, which temple ye arc." I Cofinthians 3:7G77

    "Whot? know ye not thot your body is the temple of the Holy Ghost which is in
    you, which ye have of God, ond ye ore not your own? For ye ore bought with o
    price: therefore glorify God in your body, ond in your spirit, which ore God's." I
                                   Corinthions 6:7G20

   Our G2Sacraments keep our bodies undefiled from toxins that try to defile or
   corrupt our bodies, temples! Big Pharma/Medical lndustry produces poisons to
   the body and your agencies protect them ! We are not allowing this to happen to
   usl A preference is something you prefer to do. This is a CONVICTION to us. A
   'conviction' is something you will die for!



   Civil disobedience is permitted in the US Constitution peaceably of course at first
   if possible. lt was put there for situations when the Government is trying to make
   its people obey immoral laws. Fits really well here!

   NOTE: The 2nd Amendment is there in case in can't be done peaceably.

   As Christians, we are told by the word of God to obey our earthly government
   leaders as long as they are doing good. The opposite is true when they are trying
   to force unlawful rules upon its people. This is what you are doing Mr. Feeley and
   Judge Williams!

   "For he is the minister of God to thee for good, But if thou do that which is evil,
   be afraid; for he beareth not the sword in vain: for he is the minister of God, a
   revenger to execute wrath upon him that doeth evil.", Romans 13:4
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 8 of 23




   You, Mr. Feeley, took an oath to uphold and defend the U.S. Constitution which
   includes the 1't Amendment which you are bound by law to obey! Why aren't you
   defending us instead of trying to prohibit us from freely exercising our l"t
   Amendment right to our Sacraments? ls the DOJ in on this with you? Wow, so
   you, the FDA and the DOJ are trying to prohibit our Constitutional rights to
   freedom of worship? The people of the Republic for the United States of America
   and it's Churches will hear about this violation and will be respondl

   So, why are you, the FDA and DOJ commltting this GROSS Negligence against a
   Church of the Lord Jesus Christ that has the freedom to practice our religious
   convictions that our President defends? Are you representing the U.S. or another
   entity? 'We the people for the Republic of the United States of America' will make
   the decision NOT you! God will defend the Truth now and FOREVER!

     "
         For nothing is secret, that sholl not be mode manifest; neither any thing hid,
                  thqt sholl not be known qnd come abrood.", Luke 8:77 KIV

   You and the entities you represent will be exposed by God and chastised by the
   people of this Republic and the world! You are like the Pharaoh who rejected the
   Word of God given to him by Moses in his time. The Pharaoh's total denial of the
   Word of God and His will for the children of lsrael led to his demise and that of his
   nation. You see how he paid for it? Are you ready to fall in the hands of the Living
   God?

         "lt is o feorful thing to fall into the honds of the living God.", Hebrews 70:31

   The Lord told us to maintain our temples i.e. our bodies, clean and to NOT defile
   them! The Genesis ll Church of Health and Healing is vehemently opposed to any
   toxin or poison being introduced into the body, "our temple," by vaccine or any
   other means. The religious belief that our bodies are our personal temples that
   our spirits and souls live in, is based on the following Scripture:

    "Know ye not thot ye ore the temple of God, dnd thdt the Spirit of God dwelleth
      in you? lf ony mon defile the temple of God, him sholl God destroy; for the
          temple of God is holy, which temple ye ore," ll Corinthians 3:L6-17
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 9 of 23




   The personal right and responsibility to maintain a healthy and clean temple is a
   fundamental belief of the Genesis ll Church of Health and Healing which is
   supported by the 1't Amendment that you, Mr. Feeley have vowed to defend and
   uphold !

   We work to maintain our temple's health by doing G2Church Sacramental
   Protocols. We are seeing success all around the world by following these self-care
   sacramental protocols:



      1.   Detoxing the body with the #1 killer of pathogens in the world - Chlorine Dioxide, as
           well as other sacramental protocols we have developed and proven worldwide!
      2,   Stopping toxins from entering the body. Toxic NON-Foods and medications, the REAL
           drugs need to be stopped from entering the body.
      3.   Recovering the body's "built-in" immune system, as well as providing ALL the systems
           ofthe body with essential nutrients, to reach "homeostasis" or complete balance. The
           body is the ultimate healer and if we support that complex marvelously-created
           structure with what it needs to its job of maintaining health, it will eradicate the "dis-
           ease" state.
      4.   Remove toxic relationships that cause stress which weakens the immune system and,
           in turn, the whole body. Personal relationships, family pressures, stress at work can all
           be toxic to the Body, Mind and Spirit which, in turn, cause dis-ease of the body. This
           toxic environment can cause the beginnings of the dis-ease of the body!

   This is why we do NOT allow vaccines to enter our bodies with TOXIC chemicals!

   Letter of Religious Exemption from vaccinations and/or mandatory medications
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 10 of 23




    To Whom   lt May   Concern,



    This is regarding ALL our members:

            The Genesis ll Church of Health and Healing is vehemently opposed to any toxin or
    poison being introduced into the body, "our temple," by vaccine or any other means. The
    religious belief that our bodies are our personal temples that our spirits and souls live in, is
    based on the following Scripture:
    "Know ye not that ye orc the temple of God, ond thot the Spirit of 6od dwelleth in you? tl any
      mon defile the temple ol God, him shall God destroy; for the temple of God is holy, which
                                temple ye arc." ll Corinthians 3:16-17

    The personal right and responsibility to maintain a healthy and clean temple is a fundamental
    belief of the Genesis ll Church of Health and Healing.

    The following toxins are found in many vaccines being administered to the public:

       o   Thimerosal - (Mercury) Highly poisonous to the human body
       o   Squalene - adjuvant causing autoimmune response in the body
       o                    -
           Formaldehyde a known cancer-causing agent
       o   Aluminum - a neurotoxin that has been linked to Alzheimer's disease
       .   Triton X-100 - a detergent
       o   Phenol - (carbolic acid)
       r   Ethylene glycol - (antifreeze)
       .   Sv-40 - Cancer causing monkey virus
       .   Various antibiotics: neomycin, streptomycin, gentamicin       -   can cause allergic reactions
           in some people
       o   MSG - Known neurotoxin
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 11 of 23



   We are not allowing these or any other toxins to be introduced into our temple without our
   personal consent - period. Below is a more detailed description of what is prohibited into our
   temples. This is an example of our publicly-declared religious right to ingest whatever we feel
   necessary to maintain our personal health and wellbeing.

   Here is the reveBe of the l.D, membership card of the Genesis ll Church of Health and
   Healing:



              Thia card signifies that thit member of the Genesis ll Church of Health & Healing
              haa the God-given, unalienable rights to contol and maintain their Personal hs8hh.
              All members ire exemptfrom any means not choson, including but not limited to;
              vaccinations, medications, X-rays, scans, microchip implants, or health insurance
              mandated by any human government or authority.

                 Genesis ll Church members have the Godgiven, unalienable right to chooso
                 products for their hoalth, including but not limitad to; food, plants, Yitamins,
                 minerals, herba and all remedies in any quantitiee they consider uaeful or
                 necessary for his/her personal health, ths health of his/hor family and to 8ll that
                 desire help with their health. All memberl have the right to freely acquire these
                 producb for the haalth of themselves, membeB of the Genesis ll Church and for
                 all that deaire help with their health, and to maintain such p.oducts at their place
                 of abode or wherever they doem neceasary.

                 Note: The Genesis ll Church Eillyiggtgggu ptosecute any and all persona who
                 violate tha religious righb of any/all members of our church. lf any of this membe/e
                 righb ara violatod, he or she will contact the Genosis ll Church

                              membership@genesis2church-is - httP:rlgenesis2church.is




    lf any of the Genesis ll Church members have their religious rights violated by any
    governmental or private organization, the Genesis ll church will vigorously announce each and
    every instance of abuse to the world. We are also building a worldwide support group of local
    Bishops, Health Ministers and Members to come to the aid of any one of our members
    experiencing any abuse of our religious rights.

    Sincerely,

    Bishop Mark S. Grenon

    Heod Bishop      -   Genesis   ll Chutch



    Mr. Feeley, to refer to the G2church Sacraments which is part of the 'free
    exercise' of our freedom of religion as a drug is blatant disrespect and mockery of
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 12 of 23




    our sacred beliefl You should be publicly chastised and all who you represent!               I


    noticed this 'case' is not being allowed to be viewed by the public.

    You took a pledge to uphold and defend the Constitution and the 1st Amendment.
    Why aren't you and the DOJ defending us against the FDA's abuse of our rights?
    This letter is going out to educate all the "people" that you say you defend and
    serve. Let's see how'the people'defend us.

          1.   This statutory injunction proceeding is brought under the Federal Food, Drug, and
               Cosmetic Act ("FDCA" or the "Act"), 21 U.S.C. 5 332(a), to halt the sale of an
               unproven and unapproved treatment for coronavirus, which includes coronavirus
               disease 2019 ("COVID-19") and any other disease. Specifically, Plaintiff seeks a
               permanent injunction to restrain and enjoin Genesis ll Church of Health and Healing,
               an entity based in the state of Florida, and Mark Grenon, Joseph Grenon, Jordan
               Grenon, and Jonathan Grenon, individuals, (collectively "Defendants") from directly
               or indirectly doing or causing the following acts: A. Violating 21 U.S.C. 5 331(d), by
               introducing




    Mr. Feeley, I already answered many of the questions in this complaint with my
    response to the FDA. You CANNOT have regulations of approval and proves for a
    Church Sacrament! READ THE 1sr AMENDMENT! You people are either devious or
    incompetent.

    I know you know what is says because you quoted the response in various so-
    called violations and acts! Your whole premise is for this injunction is based the
    Federal Food, Drug and Cosmetic Act which applies to commercial businesses that
    sell. We are NOT commercial, NOT under the UCC. NOT even incorporated. All we
    do is have people donate to our Free Church for Sacramental products. Members
    and Non-members all over the world ! So, you whole basic premise that you try to
    build against our Church Sacraments for this injunction is not applicable to us!
    Case closed. Dismiss the case, please.

       Next, you mention.we have "on unproven ond unopproved" treatment                      for
                                    coronovirus.

    You obviously saw us tell people in our FREE worldwide bulletin, as well as on our
    worldwide FREE G2voice Broadcast that if you have symptoms of Covid-19 or
    been tested as having CV then do our Sacraments that have been proven to
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 13 of 23




   eliminate viruses quickly from the bodyl We have proven it scientifically also. But
   don't need to report this to you. lt is our Sacrament. lt is holt to us. This is
   probably why the DOJ has been called in to stop us! We cure people and 'restore
   health' to the body, our temples.

   REAL SCIENCE: We at    the Genesis ll Church of Health and Healing have
   been involved in one of the most comprehensive, worldwide, cross cultural,
   broad spectrum, voluntary, human health studies of this world for the past
   8 years. lf you include Jim Humble and his studies in Africa, it has been
   almost 20 years. 95% of the world's diseases have been CURED with the
   Genesis ll Church Protocols! No monies were received from any
   pharmaceutical/medical companies wanting a certain result. The people of
   this world who have followed the G2C protocols have not been paid in any
   way, but they have "self-dosed" themselves voluntarily. "Self-Care" is what
   is being taught and encouraged by the Genesis ll Church worldwide and it is
   working incredibly well. Every person on this earth has the God-given right
   to control their own health and not rely on the pharmaceutical/medical
   industry. - Mark S. Grenon

    Now that's science, which is: "Observation and Repeatability." That is why
    you'll hear me say we are doing "clinical studies" all over the world with
    humans with our G2 Sacraments and seeing consistent results! Because
    that is exactly what we are doing, and I will show you testimonies as well as
    how to do it for YOURSELFI

    "Approval"? A Church sacrament only needs approva! from God NOT a federal
    agency. And we as a Church say the same things for HlV, Ebola, Malaria etc. and
    have for years! And have many testimonies. DON'T need FDA approval to say
    hea l, cure etc.

    This is why you will NOT see a disclaimer on our Church sites! We have a
    proclaimer of the truths of the Word of God and one is we can heal and cure in
    Jesus' name with our Sacraments that cleanse our temples!

                       The G2 Church    -'Procloimer of Truth"
    I have seen many people add "dis-claimers" on their websites when talking about
    health because of fear of man and governments.
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 14 of 23




        'The feor of mon bringeth o snore: but whoso putteth his trust in the Lord sholl
                                  be sofe.", Proverbs 29:25

              "Nothing is leadllv right that is morally wtong."   -   Bishop Mark S. Grenon



    feel we need to make a statement from the Genesis ll Church of Health ond
    I
   Heoling and the G2Voice Broadcost, but not a "dis-claimer" but a "Proclaimer of
   Truth !"

   G2Church Proclaimer: Due to our study of "truth" and "true history," we at the
   Genesis ll Church of Health and Healing want to "proclaim" what we have learned
   regarding health, and the medical and pharmaceutical "industries."

   We proclaim to the world to:



          o     NOT ask your doctor for ANY advice about health or nutrition! #1 cause        of
                death in U.S. "iatrogenic," death by doctors.
          .     NOT go to a hospital unless an emergencyl
          o     NOT allow your children to be vaccinated for any reason, EVERI
          o     NOT take pharmaceutical drugs. Be drug free!
          .     NOT trust the educational system to teach truth about history, science,
                morals or God   !


          .     ONLY eat REAL foods organically and unprocessed        !


          .    Take personal responsibility for your OWN health and that of your family!
   G2Church Documentary: www.quantumleap.is (subtitled in 10 languages) or

   Who is the FDA to tell anyone that can't say something can heal them? The FDA
   CANNOT define what we can or can't say or do with our Sacraments! ls the FDA
   protecting Big Pharma? CDC? CDC has vaccine and medication patents that they
   receive billions from each year. Are they defending their monopoly? ls the DOJ in
   on maintaining Big Pharma control on drugs? I believe you, Mr. Feeley, the DOJ,
   FDA, EPA, and CDC are going to be exposed and I pray the G2Church is part ofthat
   exposurel So, thank you for the opportunity to expose the Truthl
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 15 of 23




   The      who we don't answer to in regard to our Church's Sacraments,
          FDC,A,
   defined MMS as a drug here:




                                          MMS is a drug

   Under the FDCA, the definition ot "dru{ includes "articles intended for use in the
   diagnosis, cure, mitigation, treatment, or prevention of disease in man." 21
   u.s,c. 55 3zr(eXrXB)

   MMS is a SACMMENT of the G2Church NOT a drug! Our Sacraments are 'sacred'
     or'holy' to us! We are extremely offended, and we demand a public apology
   from the DOJ and FDA when the Truth comes to light for all to see! A Sacrament
                                cannot be called a drug!



   So, if you follow that train of thought then, holy water, the elements of the
   Lord's supper, the wine, juice and bread are drugs because they are preached as
   healing curing and bringing comfort and peace. Baptism is efficacious are you
   going to try and stop that as a healer? The blood ofJesus is said to heal. Are you
   going to make illegal anyone saying that Jesus can heal?

   lsaiah 53:5 [Full Chapterl

   But he was wounded for our transgressions, he was bruised for our iniquities: the
   chastisement of our peace was upon him; and with his stripes we are healed.

    l   Peter 2i24

   Who his own self bare our sins in his own body on the tree, that we, being dead
   to sins, should live unto righteousness: by whose stripes ye were healed.

   The Genesis ll Church of Health and Healing will not stop teaching, training and
   providing our sacraments to the world ! The DOJ and FDA have NO authority over
   our Church Sacraments whatsoever, You think because you have the guns, own
   the courts and the private jails you can intimidate us. Well, the Bible says for us to
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 16 of 23




   FEAR GOD and not     what man can do to usl Your tyrannical days of Draconian
   policies only allowing what elite want is over! Gulliver is standing up! The Silent
   MAJORITY is exposing your lies, deceptions and the guarding of the swamp
   creatures i.e. Big Pharma, AMA, WHO, UN, Gates foundation. We want the right
   to choose our on Health practices and not dictated by the AMA, FDA, CDC and
   DOJ. A BIG change is coming. God is with us and the Lord Jesus Christ is exposing
   your lies and deceptions in the medical industry you are promoting and protecting
   those that are destroying health and even killing many worldwide!


   4.   Genesis ll Church of Health and Healing ("Genesis") is a secular entity based
        in the State of Florida that sells and distributes a product called Miracle
        Mineral Solution, also referred to as "MMS." Genesis operates a website,
        https://newg2sacraments.org ("Sales Website"), which offers MMS for sale in
        the United States. Genesis describes itself on its website as "a nonrellglous
        church ... focus[ing] on 'restoring health'to the world" that "was formed for
        the purpose of serving mankind and not for the purpose of worship


        Genesis lt Church of Health and Healing ("Genesis") is a secular entity

   Do you even know the meaning of this word, Secular? of or relating to worldly
   things or to things that are not regarded as religious, spiritua!, or sacred;
   tempora!. Basically, not having to do with Spiritual or holy things! How dare you
   say this when we have NEVER said that we were secular. You are saying this to try
   to get REAL believers to think we are not teaching the Bible or believe in the Lord
   Jesus. Not going to work. You are a real piece of work Mr. Feeley.

    Iwas saved after hearing the Gospel in I Corinthians 15: 1-3 Nov.12th 1978 3 AM in
    the morning in Springfield, Missouri. Called to preach l year later and have been
    since! No matter how many lies you say about me the worst is you telling people
    we are secularl The Lord is watching you and your group attacking us Mr. Feeley.
    You will give an account of EVERY idle word you speak against us!

        "But I soy unto you, Thot every idle word thot men sholl speok, they sholl give
                   occount thereof in the doy of judgment.", Motthew 12:36

    Anyone that knows and listens to us and read my books, watched our videos and
    has attended our seminars knows that is a lie. So you just make up things? The
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 17 of 23




   world is going to see your lying tactics! Every person that gets a sacramental
   product from us gets a Bible tract explain how the Lord Jesus died for all, was
   buried for all, and rose for all and the gift of eternal life is FREE in him! Here is the
   Bible tract we send everyone ! Secular? You decide if Mr. Feeley is telling the
   truth about us.




                                                                 ヽ



                 ‐       OO Sハ :Ou■ l=o":  111● O F00ヽ 1    IS
                  ●り
                      =●                                             tl"1●   t   ONC[7●   Oll
                 I● ●            ― LL DE RE● ●●￨● ●●
                    "■   '"韓                       t、   "CC‐
                                                        1'・
                                                           'お
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 18 of 23




               'DEPART FRoM M€,
                 Yf CUI'SED INIO
                EVERTASTING fIRE,
                PR€PARCD FOP THE
                               イが十 ︲




                  o€vrL AllD Hrs
                          ´
                          ︱
                           ・
                          ｒ

                                   ︲




                    )論                   ゛
                                         、
               =‐


                                                        WELL● ●IIE T140U G00D AND
                                                        FA:THFut SERVAl11‐ ‐EIITFR
                                                        Tllou lltro■ E JOV OF rltV




                                                    ・
                                                    ′                                    ｀

                                                   ・ M●
                                                          ‑2521
                                                        ,0,Asll lS W曖   11=〔   N〔 V〔 HA'"¨ Ot sc〔
                                                        CAR"〔                                  〜 "0彙
                                                                 O NC17● Cn HAvE c〜 lCnco l・ If●
                                                                ^彙     II ="●
                                                                                                       ="C
                                                                                                      H^=H
                                                        "IIAR1 0F ll●
                                                        籠 PAfteO               =H:"OS
                                                                    FoO,lltll i"^1     WHにll・
                                                                                   10VII●  "CO●
                                                                                             : 1,′ ´
                                                                                                   ・ヽ4●
                                                                                                          ̀P■



                        https:〃 www    chick com/products/tract?stk=1&ue=d
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 19 of 23




      .   You also don't know the definition of "a nonreligious church"!

   You seem to not understand also what we mean by being'not religious'. We
   always everywhere have said that we are not religious but spiritual. We wrote it
   like that because we literally want everyone on earth to come and feel free to
   learn and become a member and learn to heal and help others! This is a real
   Church where everyone is welcome not based on a belief, doctrine etc. because it
   is only about Health! Kind of like a hospital is. They accept anyone in need of help
   health wise, or at least they should. We don't want to turn away anyone. I mean
   anyone. Look who is welcome to become a member of the Genesis !l Church?
   Note: Even if not a member we help them.
                1

                                                                              NG?
                    WHO rS WFICOMF′ N THE CFNESIS″ CHURCH OF HEハ ιTH AND HEAι ′



                                   Noter the Snly r€qukemenl is lfr€ 7 t6nelt or belels ot out Chlr.h



                               Absolutelv ANY ASD EVFRY nEtlGlON lN IHE WO[tDl


                                          Abgolulelv Anvone and Evervone!


                                              Absolulel y Everv PhilcSPhY
                                               l':*4               !iii"l{-!
                                                                                                            I
                                                                                                            C.




                             AbFolultaly onv qnd evctt,          colorsl gcrgont qa rekornel




                                                        Our Creed




                                         *!e     oJ tfie Cfrurcfi hefiery                in...
                                                                                                  ,
                                                                                                        '
                                                       Doinq
                                                                   'lculs
                                                                 Sgod
                                                 l)trirrr, a,fial is righl
                                                                                 ;
                                                                                  ,
                                          (lood lrtolllt .for nll mnnkind I
                                             I'reeclont for,ttll nuutkittil j
                         ￨
                                         Enlightening otlrcrs ittith trutlt ;
                                                 Helping otrc arctlrcr
                                                                                                      "{
                                        Mairrlnittittg inlcgrilrl in nll Ihittgs ;
                                                           i;i
                                                               -\\tr,;'
                                                                                 $
                                                                                                 j
                                         --
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 20 of 23




          The Creed is what people have to agree in principle to guide their lives

                        You couid ca‖ us SBNR but NOT secular EVER!

                                So, get   it right Mr. Feeleyl

    "spiritual but not religious" (SBNR), also known as "Spiritual but not affiliated"
    (SBNA), is a popular phrase and initialism used to self-identify a life stance of
    spirituality that takes issue with organized religion as the sole or most valuable
    means of furthering spiritual growth. Historically, the words religious and spirituol
    have been used synonymously to describe all the various aspects ofthe concept
    of religion, but in contemporary usage spirituality has often become associated
    with the interior life of the individual, placing an emphasis upon the well-being of
    the "mind-body-spirit" while religion refers to organizational or communal
    dimensions. Source: Wikipedia

    s.   "was formed for the purpose of serving mankind and not for the purpose of
         worship. Really Mr. Feeley? Do you even know what real worship of God is?
         It is living in by the Spirit of God and in Truth! Do you know about Truth, Mr.
         Feeley? The Word of God is Truth. We are serving and worshipping God by
         serving man! Read what the Word of God says.

           "For, brethren, ye have been called unto liberty; only use not liberty for an
             occasion to the flesh, but by love serve one another.", Galatians 5:13


                   Sure sounds Iike serving your neighbor here:
    "Then one of them, which was a lawyer, asked him a question, tempting him, and
    saying, Master, which is the great commandment in the law? Jesus said unto him,
    Thou shalt love the Lord thy God with all thy heart, and with all thy soul, and with
    all thy mind. This is the first and great commandment. And the second is like unto
    it, Thou shalt love thy neighbour as thyself. On these two commandments hang all
    the law and the prophets.", Matthew 22:3540 YJY

                                 The   word of God is our TRUTH!

                "sanctify them through thy truth: thy word is truth.", John 17:17
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 21 of 23




          And it is a discerner of the thoughts and intents of the heart! All of your
                        hearts that are involved is this iniustice alsol

     "For the word of God is quick, ond powerful, ond shorper thon ony twoedged
    sword, piercing even to the dividing osunder of soul ond spirit, ond of the ioints
       ond mdrrow, ond is o discerner of the thoughts and intents ol the heqrt.
                        Hebrews 4:72 King lames Version (AV)

                                       REAL WORSH:P


        "But the hour cometh, and now is, when the true worshippers shall worship
        the Father in spirit and in truth: for the Father seeketh such to worship him.",
        lohn 4:23


        God is a Spirit: and they that worship him must worship him in spirit and in
        truth.", John 4:24


                            We are real worshippers Mr. Feeley.



    You are trying to hinder us in practicing our Church Sacraments which will NOT be
    tolerated by our Church or any other Church for that matter. You will see that we
    will NOT be 'prohibited to the free exercise' of our Church Sacraments EVER!
    Iam very disturbed that in this day and age we have a blatant disregard for the
    u.S. constitution and its very 1d Amendment so dearly cherished in the history of
    our great country! lt is only great when it sought to please the Creator of Heaven
    and Earth by preaching His Truth, the Word of God throughout the world and by
    upholding moral laws.
    The incompetence and gross negligence is that you, Mr. Feeley are blatantly
    disregarding the 1't Amendment in trying to enforce a law, code or statute when
    it clearly says, in the first point of the 1* Amendment that you can NOT make a
    law to prohibit the exercise of our Church period. Never mind, trying to enforce
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 22 of 23




    such a ridiculous complaint by the DOJ. Here is what the 1't Amendment says and
    what it means to a Church.



    e.   The Sacraments of the Genesis 1l Church are NOT drugs and we are extremely
         offended by your lack of respect for

    This isn't logical at all!

    Don't try to tell me there is an emergency situation in our nation that justifies this
    actlon ! There can't be an emergency that can make a command of God null and
    void especially one In regard to the free exercise of our Church !
    I respect President Trump but not your proven corrupt agenciesl He is getting
    bad counsel like Haman gave KingAhasuerus. Haman ended up hanging because
    his deception and so will your agencies! I would welcome a call from President
    Trump to express my grievances!

    ln response to the warning that was sent to our Church about our Sacraments you
    seem to NOT have your facts riSht about who we are and why we are NOT under
    your authority in regard to your agencies. You are under our authoriW in regard
    to moral laws!

         No one has ever been proven to have died from our G2Sacraments taken
                        according to our Saffamental Protocolsl

                      You will NOT be allowed in our Church Sanctuary!

    The County Sheriff will be there to defend our Church sanctuary to NOT permit
    anyone to enter. We've talked to Sheriff Mack who is a member of the
    Constitutional Sheriffs and Peace Officers Association if you don't know him'

     At this time we must be vigilant ond remember thot our Founding Fothers creoted
      the best contract between a people ond their servant government. This controct
          hos made us the greotest country in history. The further we drift from our
        Constitution, the closer we come to reestoblishing the Tyranny from which we
         revolted. The continuous and graduol theft of our liberties by opportunistic
     politicions ond on overreacting medio is destroying our federation. We agree with
Case 1:20-cv-21601-KMW Document 19-6 Entered on FLSD Docket 04/29/2020 Page 23 of 23




    voluntory complionce for heolth and sofety, but the solutions now being presented
    qre only causing more problems for Americons today, ond will couse even more for
                                 our children tomorrow.

       The evidence ond solutions proffered to orrest and eliminote the Coronavirus
     come  from many different ond often conflicting supposed "experts" ond leove o
       confusing melting pot of odvice thot fails to present o direct poth of hope for
    Americons to cling to. Whotever the focts ond numbers are, the "cures" presented
     are, in mony coses, worse than the diseose. So, we must focus on the certointy of
       the Principles of Liberty, including, but not limited to, individual liberty, limited
    government, enumerated powers, Federolism qnd state & individual sovereignty.",
                                   Sheriff Richard Mack (Ret)

    We at the Genesis ll Church of Health and Healing are in a time of prayer and
    asking the Lord what we should do in regard to this blatant disregard of the L't
    Amendment. During this time, we have decided to pause the providing of our
    Sacraments to those that want and need our Sacraments. This is our choice, and
    this is in no way being done because of this TRO. lt is being done under duress
    because you have the guns and iails and a Justice' system that seems to have a
    judge that disregards the 1s Amendment also. We need to be free to fight this
    blatant violation of the US Constitution. And believe me God will fight for us and
    you will publicly exposed and most likely punished!

    Because NO law can be made or executed against a Church and the practicing or
    "exercise" of its beliefs, all correspondence from the office ofthe DOJ in regard
    to this matter will be rejected and or returned to the sender.

    May the Lord protect us from this iniustice and make an example for the world
    to see. ln Jesus' name.

    Bishop Mark S. Grenon

    Co-Founderofthe Genesis ll Church of Health and Healing

    An Unincorporated Free Church ofthe Lord Jesus Christ.
